Is not Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “the fluid reservoir is not coaxial with the at least one fluid dispensing conduit” in lines 15-16.  This is a negative limitation that must have basis in the original disclosure. See MPEP 2173.05(i). In this case, the specification does not address whether the reservoir 
Claims 2 and 5 are rejected as inheriting the defect(s) of their parent claim(s).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruenbacher (US 7255506).
Regarding claim 1, Gruenbacher discloses a portable fluid dispensing device (10) for mounting upon a human hand comprising: a hand-held applicator that includes a pocket (382) that is configured to receive one hand of a user (Fig. 54), the pocket partitioning the hand-held applicator into a rear portion and a front portion, wherein the rear portion includes a fluid reservoir (374) for holding a fluid that is to be dispensed; the rear portion including a first layer (376) and a second layer (372) that are fluidly sealed to one another at select locations (380) such that the fluid reservoir is formed between the first and second layers; and at least one fluid dispensing conduit (44) that is in selective fluid communication 

    PNG
    media_image1.png
    169
    417
    media_image1.png
    Greyscale

Regarding claim 2, Gruenbacher discloses the portable fluid dispensing device of claim 1, wherein each of the first laminated layer and the second laminated layer comprises a film (col. 11, ll. 9-13) that is cut to define a proximal end portion that is in selective fluid communication with the fluid reservoir and a plurality of fingers (see annotated Fig. 54 below) that are distal to the proximal end portion, with each finger having at least one outlet opening (390).

    PNG
    media_image2.png
    366
    307
    media_image2.png
    Greyscale

Regarding claim 5, Gruenbacher discloses the portable fluid dispensing device of claim 2. wherein each of the first laminated layer and the second laminated layer is formed of a polymer film (PET; see col. 11, ll. 9-13). The limitation “the first and second laminated layers are heat sealed to one another along peripheral edges thereof” is being interpreted as a product-by-process limitation.  As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
In this case, Gruenbacher is silent as to the process used to seal the first and second laminate layers to each other, but does disclose that the layers form a moisture and air resistant pouch (col. 11, ll. 9-13). The pouch of Gruenbacher therefore appears to have a seal that is the substantially the same as the claimed heat seal.

Allowable Subject Matter

Claims 3-4, 6-14 and 20 are allowed.

Response to Arguments

Applicant's arguments filed 04 March 2021 have been fully considered but they are not persuasive.
Applicant argues that unlike the Gruenbacher device, the claimed invention has a pump that that draws fluid from the reservoir to a temporary storage and then sends the fluid into the fluid dispensing conduit.
In response, it is noted that claim 1 does not recite the pump. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Gruenbacher does not teach that that the fluid reservoir lies in a different plane than a plane containing the at least one fluid dispensing conduit and the fluid reservoir is not coaxial with the at least one fluid dispensing conduit and the fluid reservoir overlies the at least one fluid dispensing conduit.
In response, it is noted that the Gruenbacher device is flexible and fully capable of bending such that the reservoir and dispensing conduits are positioned as claimed. Gruenbacher shows this in Fig. 9.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754